DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/03/2021 have been fully considered but they are not persuasive. 
The argument regarding that Sun et al. and Corman et al. do not teach “an inner case coupled to a connector comprising at least one surface feature fluidly coupled to a distribution manifold disposed in a cooling air passageway”  the additional term “coupled to a connector” is extremely broad, and the “radially outer surface” (218) of Sun et al. can be considered to be connecting the inner casing (119) to the assembly comprising the at least one surface feature fluidly coupled to a distribution manifold; the connector is disclosed by Sun et al. and is therefore not persuasive.
The argument regarding that Sun et al. and Corman et al. do not teach “instrumentation and controls” is not persuasive. In the disclosure of Sun et al. states, the air valve 220 is controlled by a controller 161 (6:54-55) and (3:17-39) states that the controller may be controlled by computer controls such as a mouse and keyboard (controls) and that an output channel may include an operator interface monitor (instrumentation) and the claim language is disclosed.
The argument regarding that Sun et al. and Corman et al. do not teach “an insert coupled to said distribution manifold, said insert selected from the group consisting of a convergent passageway, divergent passageway, a nozzle, and a diffuser” is not persuasive. MPEP 2144.04 V. B. & C. indicates that “making separable” and “making integral” are held as common practices that have normally held to require only ordinary skill in the art and hence are considered routine expedients. In the case of Sun et al. the supply tube (214) is a segment of the distribution manifold (212, Fig. 2) that transports air from .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. 
 Therefore, the “the case including an inner case coupled to a connector comprising at least one surface feature fluidly coupled to a distribution manifold disposed in a cooling air passage way, said at least one surface feature configured to interact with the cooling air” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The connector (64) does not show surface features (52) thereon. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 12-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US Patent 10,087,772 B2) in view of Corman et al. (CA 2,948,978 A1).

Regarding claim 1, Sun et al. discloses a compressor case (Fig. 3, which shows a compressor 124 case 119,118) to a blade tip clearance system (Abstract) comprising: a rotor (136) having blades (304) with tips, the casing including an inner case (119, Fig. 1, Fig. 3) coupled to a connector (218, see remarks above) comprising at least one surface (216) fluidly coupled to a distribution manifold (212) disposed in a cooling air passageway (121), said at least one surface configured to interact with the cooling air(Col. 6, lines 28-38), and a tip clearance located between the tips and the inner case (308, Fig. 3); wherein said tip clearance is maintained responsive to a flow of the cooling air over said at least one surface (Col. 6, lines 28-38).

However, Sun et al. does not teach or suggest wherein, the inner case comprising at least one surface feature is fluidly coupled to a distribution manifold disposed in a cooling air passageway, said 

Corman et al. teaches heat transfer enhancements bumps or features on a cold side of a casing including trip strips (Fig. 5(A)), a ridge (Fig. 5(A)), trip strips are formed from ridges), a nub (Fig. 5(D)), raised and dimpled contours (Fig. 5(E)), and additional features such as concentric ridges (Fig. 8) to result in improved heat transfer, increase turbine efficiency and decreases specific fuel consumption (Paragraph [0004] & Paragraph [0005]).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the radially outer surface (218) of Sun et al., where the cooling fluid is routed to cool the casing through the plenums (216), with the heat transfer enhancements of Corman et al. as both references are in the same field of endeavor; and one of ordinary skill would appreciate that the heat transfer elements would increase heat transfer, turbine efficiency, and decrease specific fuel consumption (Paragraph [0004] & Paragraph [0005]).

Regarding claim 2, the combination of Sun et al. and Corman et al. teaches all of claim 1 as above, wherein said air I directed to cool said connector comprising the at least one surface feature (Corman et al.) and cause a contraction of the inner case and reduce the tip clearance (Sun et al.. Col. 6, lines 28-38).

Regarding claim 3, the combination of Sun et al. and Corman et al. teach all of claim 1 as above, further comprising: a collection manifold (Sun et al., 210) fluidly coupled to the distribution manifold 

Regarding claim 4, the combination of Sun et al. and Corman et al. teach all of claim 3 as above, further comprising a valve (Sun et al., 220) fluidly coupled between said collection manifold and said distribution manifold (Sun et al.. Fig. 3), said valve configured to control said flow of cooling air over said at least one surface feature (Sun et al. Col. 6, lines 28-38; Corman et al. paragraphs [0004]-[0005]).

Regarding claim 5, the combination of Sun et al. and Corman et al. teach all of claim 4 as above, further comprising: a controller (Sun et al., 161) coupled to said valve (Sun et al.. Fig. 3), said controller configured to actuate said valve to control the air flow rate to change the tip clearance by changing the temperature of the case (Sun et al. Col. 6; lines 28-38).

Regarding claim 8, Sun et al. discloses a gas turbine engine (Fig. 1) compressor (Fig. 3, which shows a compressor 124) having a tip clearance control system (Abstract) comprising: an inner case (119) having a cooling air passageway (121) configured to direct cooling air through said compressor (Col. 6, lines 49-end; Col. 7, lines 1-4), at least one surface formed in a surface of a component in said inner case (Col. 6, lines 28-38), said at least one surface configured to contact the cooling air (Col. 6, lines 28-38); at least one blade (304) having a blade tip (Fig. 3); the tip clearance (308) located between said inner case and said blade tip (Fig. 3); a collection manifold (210) fluidly coupled to a distribution manifold (212, Fig. 3) fluidly coupled to the cooling air passageway of said inner case comprising the at least one surface (Fig. 3), wherein said collection manifold and said distribution manifold are configured to direct the cooling air to said at least one surface to manage said tip clearance (Col. 6, lines 28-38), a valve (220) fluidly coupled between said collection manifold and said 

However, Sun et al. does not teach or suggest wherein, at least one surface feature is formed in a surface of a component in said inner case, said at least one surface feature configured to contact the cooling air; a collection manifold fluidly coupled to a distribution manifold fluidly coupled to the cooling air passageway of said inner case comprising the at least one surface feature; wherein said collection manifold and said distribution manifold are configured to direct the cooling air to said at least one surface feature to manage said tip clearance.

Corman et al. teaches heat transfer enhancements bumps or features on a cold side of a casing including trip strips (Fig. 5(A)), a ridge (Fig. 5(A)), trip strips are formed from ridges), a nub (Fig. 5(D)), raised and dimpled contours (Fig. 5(E)), and additional features such as concentric ridges (Fig. 8) to result in improved heat transfer, increase turbine efficiency and decreases specific fuel consumption (Paragraph [0004] & Paragraph [0005]).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the radially outer surface (218) of Sun et al., where the cooling fluid is routed to cool the casing through the plenums (216), with the heat transfer enhancements of Corman et al. as both references are in the same field of endeavor; and one of ordinary skill would appreciate that the heat transfer elements would increase heat transfer, turbine efficiency, and decrease specific fuel consumption (Paragraph [0004] & Paragraph [0005]).

Regarding claim 12, the combination of Sun et al. and Corman et al. teach all of claim 8 as above, wherein said at least one surface feature (Corman et al.) is configured to interrupt lamellar flow boundaries along a surface of the cooling air passageway (any of these surface features taught by Corman et al. in Figs. 5(A) -5(E) would disrupt the lamellar flow and increase turbulence across the surface) and cause mixing of the cooling air.

Regarding claim 13, the combination of Sun et al. and Corman et al. teach all of claim 8 as above, wherein said distribution manifold is selected from the group consisting of a nozzle (Sun et al. 214) and diffuser (Sun et al. 212, Fig. 2).

Regarding claim 14, Sun et al. discloses a process for maintaining a tip clearance (308) of a compressor (124) by use of a tip clearance control system (Abstract): configuring at least a portion of an inner case (119) of the compressor with at least one surface (218); at least one compressor blade (304) having a blade tip (Fig. 3); the tip clearance located between said inner case and said blade tip (308, Fig. 3); fluidly coupling a collection manifold (208) coupled to a distribution manifold (212) in the compressor (Fig. 3); fluidly coupling said distribution manifold to said inner case comprising the at least 

However, Sun et al. does not teach or suggest, configuring at least a portion of an inner case of the compressor with at least one surface feature, fluidly coupling said distribution manifold to said inner case comprising the at least one surface feature; and changing the tip clearance responsive to heat transfer said case proximate the at least one feature and said cooling air.

Corman et al. teaches heat transfer enhancements bumps or features on a cold side of a casing including trip strips (Fig. 5(A)), a ridge (Fig. 5(A)), trip strips are formed from ridges), a nub (Fig. 5(D)), raised and dimpled contours (Fig. 5(E)), and additional features such as concentric ridges (Fig. 8) to result in improved heat transfer, increase turbine efficiency and decreases specific fuel consumption (Paragraph [0004] & Paragraph [0005]).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the radially outer surface (218) of Sun et al., where the cooling fluid is routed to cool the 

Regarding claim 15, the combination of Sun et al. and Corman et al. teach all of claim 14 as above, wherein said air cools said at least one surface feature (Sun et al. Col. 6, lines 28-38; Corman et al. paragraphs[0004]-[0005]).

Regarding claim 19, the combination of Sun et al. and Corman et al. teach all of claim 14 as above, further comprising: installing an insert (Sun et al. 214) proximate said at least one surface feature (Sun et al. Fig. 3; Corman et al. paragraphs [0004]-[0005]); modifying the velocity of the cooling air proximate the at least one surface feature (Sun et al. Fig. 2, Fig. 3; Corman et al. [0004]-[0005]) with said insert configured as at least one convergent flow area or divergent flow area (Sun et al. Fig. 2 and Fig. 3 shows at least a divergent flow area with an impingement system 206 into a plurality of plenums; Col. 6, lines 20-27; see additionally above remarks in response to arguments).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent 4,036,020 discloses a method and apparatus for producing a directed high-velocity stream of compressible fluid, including an insert that has both convergent and divergent segments, and is used in a gas turbine engine.

US PGPUB 2010/0202878 A1 discloses a turbo engine and method for producing such a turbo engine with a convergent insert portion (2).
US Patent 4,644,974 A discloses a choke flow bean (nozzle insert), for the use in reducing the pressure of fluids flowing through it.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C CLARK whose telephone number is (571)272-2871.  The examiner can normally be reached on Monday - Thursday 0730-1730, Alternate Fridays 0730-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.C.C./Examiner, Art Unit 3745                                                                                                                                                                                                        
/JUSTIN D SEABE/Primary Examiner, Art Unit 3745